PER CURIAM.
It is unnecessary that we should decide whether section 1826 of the Penal Law, making it a felony for a public officer to receive a gratuity or reward for performing his duty as such, is applicable to the present case, as contended by appellant’s counsel, as we are of opinion that, by the great weight of authority, plaintiffs are not entitled to recover the reward in question, inasmuch as all that was done by plaintiffs in apprehending and arresting the guilty person for whose arrest the reward was offered was done by them in the discharge of their duty as police officers of the city of Corning, and it is against public policy that they should be permitted to recover the reward for doing only what it was their duty to do, and also that the supposed promise to pay them the reward was without consideration and void.
The judgments of the County Court and of the City Court should be reversed, with costs to the defendant, and plaintiffs’ complaint dismissed with costs.
Judgment of County Court and judgment of City Court reversed, with costs. All concur, except MERRELL, J., who dissents upon the grounds stated in the opinion of the County Court.